Citation Nr: 1500342	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-24 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to July 2005, March 2006 to July 2007, and November 2009 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2008 rating decision (notified in February 2008), the RO in Portland, Oregon, denied service connection for a back disability.  As explained below, this decision did not become final.  Then, in a March 2009 rating decision, the RO in San Diego, California, denied an application to reopen the previously denied claim on the basis that new and material evidence had not been received.  Jurisdiction was subsequently transferred back to the RO in Portland, Oregon.  

The Veteran's initial service connection claims for a back disability was denied based on a finding that there was no evidence of a current disability.  The RO notified of this decision in February 2008.  Thereafter, in August 2008, the Veteran filed a claim to reopen the previously denied claims.  In it, he identified outstanding treatment records from various VA facilities.  Then, in December 2008, he submitted a medical opinion from his chiropractor and VA radiology reports from October and November 2008.  This new evidence was received within one year of the January 2008 rating decision (notified in February 2008).  It was neither cumulative nor redundant of the prior evidence, and bore directly on the issue of whether the Veteran has a current back disability that is related to service.  Therefore, the evidence was new and material, and the January 2008 rating decision did not become final.  See 38 C.F.R. § 3.156(a)-(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (2011).  As such, the Veteran's October 2007 claim for back and neck disabilities remained pending.  The issue on appeal is thus an original claim of service connection.

With regard to the claim for a neck disability, in an April 2013 rating decision, the RO granted service connection for compression of cervical spine disc and assigned a rating of 10 percent, effective July 10, 2007.  This was a full grant of the benefit sought, and the Veteran did not appeal from the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

The Veteran testified before the undersigned in a hearing at the RO in September 2014; a transcript is of record.  Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's current back disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for the current back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The medical evidence shows that the Veteran has a current back disability.  During a February 2013 VA examination, he was diagnosed with chronic low back mechanical strain.  Private treatment records from Dr. Keys, dated May 2010 through January 2011, show that he was treated for chronic low back pain from a compression fracture.  Private treatment records from Dr. Haber, dated January 2011, show diagnoses of thoracic spondylosis without myelopathy, pain in thoracic spine, and degenerative thoracic/thoracolumbar intervertebral disc. 

The Veteran contends that his current back disability is related to an injury that he sustained in 2006 during service in Afghanistan.  

Pursuant to 38 U.S.C.A. § 1154(b), for any Veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  See also 38 C.F.R. § 3.304(d).

The Veteran's DD 214s indicate that he served in Afghanistan from June 2006 to June 2007, as part of Operation Enduring Freedom.  His DD 214 for this specific period states that he served in a designated imminent danger pay area.  He received, among other awards, the Afghanistan Campaign Medal with two stars, the Global War on Terrorism Service Medal, and the NATO Medal.  His military occupational specialty was infantryman.  At the September 2014 Board hearing, the Veteran testified that he was a SAW gunner at the time of his injury.  In a November 2008 statement (received in December 2008), submitted in the context of a separate claim for posttraumatic stress disorder, the Veteran described a combat situation in which he was exposed to small arms combat, rockets, and mortar fire.  In view of the above, the Board finds that the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154(b).

At his September 2014 Board hearing, the Veteran testified that he fell off a 12-foot wall during a foot patrol and while wearing a hundred pounds of gear, including body armor and ammunitions.  The only evidence of this event is the Veteran's own lay statements.  He is competent to describe his in-service injury, as it is factual in nature.  Furthermore, the Board finds his account of his injury and in-service duties to be credible, especially in light of his combat service.

The February 2013 VA examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by an in-service injury.  The examiner based his opinion on the fact that he was unable to find any objective entries regarding the lower back in the Veteran's service treatment records.  This finding is not consistent with a service treatment record from September 2006, which shows complaints of backache, noted as related to military work and made worst by the use of body armor, and with a June 2007 report of medical assessment, which notes continued low back pain.  Furthermore, there is no indication that the examiner considered the Veteran's lay statements regarding his injury.  As such, the examiner's opinion is inadequate and has diminished, if any, probative value.

Private treatment records show a nexus between the Veteran's in-service injury and his current back disability.  In a December 2008 letter, his chiropractor opined that the Veteran's chronic back pain is consistent with a compression fracture and/or facet capsule injury, which, in turn, is consistent with the mechanism of injury described by the Veteran.  Additionally, in September 2010, a private provider stated that the Veteran's severe thoracic spine pain is most likely due to his activities in Afghanistan.  Further, the Board notes that the Veteran testified in his hearing that he has had continuous back symptoms since the claimed back injury. 

In sum, the most probative evidence shows that the Veteran's current back disability is related to the injury he sustained during service in Afghanistan.  


ORDER

Service connection for the current lumbar spine disability is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


